This Office action is non-final because claim 27 previously was incorrectly withdrawn.  In the reply filed 12/11/2020, Applicant indicated how claim 27 reads on the elected invention.  Accordingly, claim 27 has been rejoined, and the following rejections include claim 27.  Applicant’s arguments against the previously presented rejections are also addressed below.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions- Modified
Applicant's election with traverse of diethylamino hydroxybenzoyl hexyl benzoate (BPH-02) as the component (B) oil soluble organic UV filter component in the reply filed on 6/3/2020 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden.  This is not found persuasive because unity of invention is broken a posteriori as outlined below.  Applicant has indicated that claims 24-28, 39, and 44 read on the elected invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim 29-38 and 40-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species/embodiments, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/3/2020.
	Accordingly, claims 24-28, 39, and 44 are pending and under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-28, 39, and 44 are rejected under 35 U.S.C. 103 as being obvious over Behler et al. (WO2015/091091A1) in view of Pottie et al. (WO2016/091930 A1). Both references were provided by Applicant in IDS dated 1/7/2019.
The applied reference has a common inventor and/or assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The instant claims are drawn to a composition comprising (A) an ester of levulinic acid with a fatty alcohol and (B) oil soluble organic UV filters.  Applicant has elected as component (B) diethylamino hydroxybenzoyl hexyl benzoate (BPH-02).
As to component (A) instantly recited, Behler teaches a cosmetic composition comprising water, at least one surfactant, at least one ester of levulinic acid with a fatty alcohol, and a water-soluble salt.  Behler teaches the levulinic acid to be desirably included as useful thickening agents in compositions suitable for cosmetic applications (see page 2, paragraph 5).  The ester of levulinic acid with fatty alcohol is included in one embodiment in concentration of 0.2 to 3% by weight of the total formulation (see second to last paragraph on page 3).
	Behler does not specify the aforementioned ester to particularly be combined with BPH-02 as instantly elected.  Pottie cures this deficiency.
	As to component (B) instantly elected, Pottie teaches cosmetic formulations comprising UV filters wherein thickeners and/or consistency regulators may be included desirably as adjuvants (see title and page 19, line 33 in particular).  Pottie teaches BPH-02 among UV filters which may be desirably employed in the aforementioned cosmetic formulations (see first compound described on page 6; see also page 31, Formulation examples, section A, where BPH-02 is illustrated to be employed in amounts of 4.5% and 11.25%).  See also page 32, Example B-3, Phase e, “Uvinul TM A Plus” component.
	Both Behler and Pottie are directed to similar cosmetic formulations comprising similar active and carrier components.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add a UV filter such as BPH-02 as taught by Pottie to the cosmetic formulations of Behler, with a reasonable expectation of success.  One would have been motivated to do so to impart the known benefit of UV filtering to the surface of the skin.
	Further regarding claim 44, overlapping ranges of components (A) and (B) have been addressed above by the cited references.  Upon combining these components, there remains a carrier component overlapping in range with the instantly recited carrier component (C) amount.  See also Behler page 10, line 8 for instance.
Response to Arguments
	Applicant’s arguments filed 12/11/2020 (hereafter, “Remarks”) are addressed as follows.
	Applicant argues on page 2 of Remarks that Behler teaches using at least one ester of levulinic acid with a fatty alcohol for increasing the viscosity of a composition comprising water and at least one surfactant and asserts that Behler does not teach sunscreen or an oil soluble UV filter.  Applicant concludes that there is no reason for one to have included a UV filter in the Behler reference.  In reply, this argument has been considered but is not persuasive since the rejection relies not only on Behler but also on Pottie, which cures this deficiency.
	Applicant argues on page 3 of Remarks that Pottie teaches structurally different oligohydroxy carboxylic acids from levulinic acid esters, differing by the hydroxyl groups attached to the alkyl chain.  Applicant argues that Pottie teaches a distribution of organic UV absorber within hydro-lipid film of UV absorber formulation left on the skin after spreading and concludes that “it is hardly conceivable that a UV filter known from Pottie will be added to the cosmetic formulation of Behler which contains a thickener that will not have a positive impact on distributing the UV absorbers in the product”.  In reply, Applicant’s argument has been considered but is not persuasive in view of Pottie’s teaching of BPH-02 among UV filters desirably employed in cosmetic formulations in particular.  This rationale is maintained since it would have reasonably been expected that the functional benefit of BPH-02 as taught by Pottie in a cosmetic formulation would have been maintained and provided an added functional benefit to the cosmetic formulations of Behler.	

Conclusion
	No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617